Citation Nr: 1738574	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-03 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1953 to April 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified before the undersigned at a hearing at the RO in June 2017. A copy of the hearing transcript has been associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Resolving all reasonable doubt in favor of the Veteran, the Veteran's bilateral hearing loss is etiologically related to his active duty service.

2. Resolving all reasonable doubt in favor of the Veteran, the Veteran's tinnitus is etiologically related to his active duty service. 

CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.304 (2016).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.304 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his bilateral hearing loss and tinnitus are related to his active duty military service.  Specifically, he contends that he took heavy weapons training where he was exposed to hazardous noise without hearing protection.  See Hearing Transcript.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F. 3d 1163 (Fed. Cir. 2004). 

The Board finds that the evidence of record supports a grant of service connection for both bilateral hearing loss and tinnitus.  First, there is evidence of a current disability.  Medical treatment records document a current diagnosis of bilateral sensorineural hearing loss.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Therefore, the Veteran's reports of experiencing ringing in his ears are sufficient evidence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Second, there is evidence of an in-service event, disease, or injury, as the Veteran has provided competent and credible lay statements regarding noise exposure in service.  See 38 C.F.R. § 3.303(a); 38 U.S.C.A. § 1154(b)(West 2014); Shedden, 381 F. 3d at 1167.  Specifically, he has stated that during basic training he was exposed to hazardous heavy weaponry noise.  The Veteran asserted that his hearing had progressively become worse since service and that it was not attributable to his post-military occupations.  See Hearing Transcript. 

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus are related to service.  The Board notes that the Veteran's service treatment records (STRs) are not available to provide evidence supporting his claim. Therefore, the Board has a heightened duty to consider the benefit-of-the-doubt rule.  Specifically, there are no STRs to objectively corroborate his assertion that he experienced some degree of bilateral hearing loss in service, i.e. audiograms.  The Board finds that the Veteran is competent and credible to describe the onset of his bilateral hearing loss and tinnitus.  His statements and testimony are further bolstered by the lay statement of his wife of over 64 years who stated that he has had difficulty hearing since service, a problem that does not run in his family.  Additionally, the Board notes the Veteran's submission of evidence demonstrating that, at the time of his service, there was no requirement that military services to conduct sound surveys, measuring noise exposure levels.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for bilateral hearing loss and tinnitus is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


